Title: To John Adams from Jan Willink, 29 December 1791
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 29 dec 1791

since our last of 5 July, we are without any of your esteemed favors, we take now the Liberty to recall ourselves to your friendly remembrance, and to make you the Compliments of the season, wishing you pray happy year.
You’ll be acquainted that Mr. Short effectuated thro’ our hands with Messrs V St. a Loan of 5 per C: of Six Mills. Pnds/br & that he afterwards caused one to be made of  3 Mn. at 4 1/2 per C: at Antwerp, this circumstance affected & displeased our money Lenders greatly, whos furnished Loans when elsewere they could not be obtained, & expected that the US should not borrow but in Holland because the Credit can be better supported than if a state borrows everywhere, when the extents of Loans cannot be ascertained so well, Mr. Short Authorised us in Nov. to open at Said Rate a Loan, but tho’ our money Lenders were much displeased at the measure of Antwerp & could in justice pretend an equal intrest, we got the flattering hope of reducing the intrest of 4 per C: & in consequence we did not propose the Loan but informed Mr. Short of our Opinion, whch. by our Local knowledge we grounded, on the rise of the English Stocks & the high Exche. by whch. we calculated many people would sell out, whch. should produce a considerable flux of money, whch. with some rembursmt of forcing Loans should reduce the intrest by raising the 5 per C: obligy. above par, as people should not be disposed to place money in france at the actual circumstances, but rather withdraw from it, the event has verified our opinions, & tho’ with great trouble to effectuate such a great reduction and to reconcile the indisposed spirits abt the Antw: Loan, we have the pleasure with V St. to have obtained a 3 Mn. Loan at 4 per Ct whch. we flatter ourselves will be a pleasing intelligence to your govermnt & prove our assiduity and Zeal for the intrest and confidence to our care.
We hope however that no farther Loans will be made on other places, whch. in times of speed might hinder a success here, the more as our place can furnish any Sums wanted, when properly managed, we hint this to you, that you’ll consider of it, as realy convenient to the credit & intrest of the US. but we are only free with you as a friend, and speak not abt the matter to you in your Quality, neither do we intend to blame Mr. Short, as he is Zealous for the intrest of his Principals, and that we are sure his direction is only motivated by a desire to serve the State to his best Judgment, but as we are more proper to judge the local situation & the impressions it makes on the money Lenders, we would not forbear to Submit it to your judicious reflection as our Friend.  In this aspect you’ll indulge our Liberty.
We beg Leave to offer our best Respects to your Lady and have the honor to be with great esteem.Sir Your most Obedt. servants
Wilhem & Jan Willink